           Case 2:18-cv-00730-RJS Document 2 Filed 10/15/18 Page 1 of 2



                                                                                    . .      FILED
                                                                                    u s_ DISH?!{f rourn
                                                                                                         'i · I·t I.')
                                                                                                      A 1,.
                                                                                                     /-\
                        IN THE UNITED STATES DISTRICT COURT
                                                                                       DISTHJCT
                                    FOR THE DISTRICT OF UTAH


DERIC BRANDON JOHNSON,
                                                     ORDER
                       Plaintiff,

v.
UTAH HIGHWAY PATROL et al.,                          Case No. 2:18-CV-730 BSJ

                       Defendants.
                                                     District Judge Bruce S. Jenkins



       Plaintiff/inmate, Deric Brandon Johnson, appearing prose, submits a civil case. Plaintiff

applies to proceed without prepaying the filing fee. However, Plaintiff has not as required by

statute submitted "a certified copy of the trust fund account statement (or institutional equivalent)

for the prisoner for the 6-month period immediately preceding the filing of the complaint ...

obtained from the appropriate official of each prison at which the prisoner is or was confined."

28 U.S.C.S. § 1915(a)(2) (2018) (emphasis added.)

       IT IS HEREBY ORDERED that Plaintiffs application to proceed without prepaying the

filing fee is GRANTED.

       So that the Court may calculate Plaintiffs initial partial filing fee, IT IS ALSO

ORDERED that Plaintiff shall have thirty days from the date of this Order to file with the Court

a certified copy of Plaintiff's inmate trust fund account statement(s). If Plaintiff was held at more

than one institution during the past six months, Plaintiff shall file certified trust fund account

statements (or institutional equivalent) from the appropriate official at each institution where
             Case 2:18-cv-00730-RJS Document 2 Filed 10/15/18 Page 2 of 2




Plaintiff was confined. The certified trust fund account statement(s) must show deposits and

average balances for each month. If Plaintiff does not fully comply, this complaint will be

dismissed.

                DATED this   \Z..11! day of October, 2018.
                                     BY THE COURT:



                                         ·~~~
                                     CHIEF MAGISTRATE JUDGE PAUL WARNER
                                     United States District Court




                                                 2
